MISCELLANEOUS COMMUNICATION WITH A SHORTENED STATUTORY PERIOD FOR A RESPONSE

Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 has been submitted with applicant’s response on 2 March 2022 (hereafter referred to as the declaration). The examiner takes the position that the declaration appears to be incomplete for at least the following reasons.
The instant claims are drawn to a nanostructure comprising a first and second amphiphilic molecule. 
The examiner previously rejected the instant claims over the combination of Makino et al. (Polymer Journal (2014) 46, 783-791) in view of Barenholz et al. (US 2006/0165766 A1). Briefly, Makino was cited by the examiner to teach the first amphiphilic molecule, and Barenholz was cited by the examiner to teach the second amphiphilic molecule. The first amphiphilic molecule is a polymer with the recited structure, and the second amphiphilic molecule is a phospholipid.
In the declaration, declarant compares the claimed invention, comprising both the first and second amphiphilic molecules together, against a comparative liposome comprising the second amphiphilic molecule in the absence of the first amphiphilic molecule. This comparative example appears to be similar to the composition of Barenholz.
Declarant appears to have found that the claimed invention, comprising the first and second amphiphilic molecules together, has a greater storage stability as compared 
Nevertheless, the examiner notes the following. Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other. See MPEP 716.02(e)(II). In this case, the examiner takes the position that applicant has shown unexpected results over one prior art reference (Barenholz), but not the other equally close prior art reference (Makino); and as such, the declaration fails to rebut the prima facie case of obviousness. This position is explained in detail below.
First, the Makino and Barenholz references are understood by the examiner to be equally close to the claimed invention. This is because Makino teaches the first amphiphilic molecule but not the second amphiphilic molecule, and Barenholz teaches the second amphiphilic molecule but not the first amphiphilic molecule.
Secondly, while declarant has compared the claimed invention against the Barenholz reference, declarant does not appear to have compared the claimed invention against the Makino reference. In the absence of this comparison, and in view 
As such, the showing in the declaration is insufficient to rebut the prima facie case of obviousness, and is considered by the examiner to be incomplete. 
The examiner has provided this communication in order for declarant to have a chance to present a supplemental declaration including data or scientific reasoning comparing the claimed invention against a composition comprising the first amphiphilic molecule in the absence of the second amphiphilic molecule prior to the examiner making a final determination on patentability.
The examiner notes that although the comparison presented in the declaration on 2 March 2022 compares the claimed invention against the second amphiphilic molecule by itself based upon storage stability, the comparison of the claimed invention against the first amphiphilic by itself need not be based upon storage stability. For example, if declarant were to find that the composition comprising the first amphiphilic molecule in the absence of the second amphiphilic molecule is storage stable but fails for a different reason; that, in combination with the testing already done comparing the claimed invention against the second amphiphilic molecule in the absence of the first amphiphilic molecule could potentially be probative of non-obviousness.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612